Citation Nr: 1704272	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-34 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for bilateral elbow disabilities.	

6.  Entitlement to service connection for bilateral knee disabilities.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for a left wrist disability.

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of December 2008, August 2009, and November 2009, which addressed the first seven issues listed on the title page.  

With respect to the issues of service connection for PTSD and a left wrist disorder, these claims were denied by the RO in August 2016.  Later that month, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement (NOD), regarding those issues, but a statement of the case has not yet been furnished.  (Other issues listed in the NOD are already on appeal.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board videoconference hearing in his December 2012 substantive appeal, and he was scheduled for such hearing to be held in December 2016.  He failed to report for this hearing, and the file was forwarded to the Board.  However, in February 2017, a statement from the Veteran, dated in November 2016, was associated with the Veteran's electronic claims file.  In this statement, requested to be rescheduled for a hearing at a later date.  Although this statement was not associated with the electronic claims file until February 2017, there is unfortunately no date-stamp on the form, and the information indicates that it was received at the Mail Center in Decatur before being forwarded to the Claims Intake Center in Wisconsin.  Under these circumstances, the Board finds that good cause for failure to report for his hearing has been shown, and in order to ensure that due process has been satisfied, the Veteran should be afforded another opportunity to appear before a Board hearing.  

In this correspondence, the Veteran also stated that he had not received the letters he had requested for a year for his lawyers, Morgan & Morgan.  In a statement dated in May 2016, the Veteran requested copies of specific items from his claims file, stating that his lawyers, Morgan & Morgan, needed these letters to go forward to represent him.  However, correspondence from VA's Records Management Center reflects that copies of the requested records were sent to the Veteran in the form of a compact disc (CD) on November 21, 2016, just days before the November 25, 2016 statement.  

In his statement, the Veteran requested that the appeal proceed with what was on file, and he has not designated a representative since the records would have been received by him.  The file contains a VA Form 21-22a, "Appointment of Individual as Claimant's Representative," purporting to designate "Morgan & Morgan" as his representative, received in May 2016.  This form was unsigned.  In addition, the "claimant" identified was not the Veteran, but an individual described as a "beneficiary."  However, the Veteran's claim for VA benefits may not be assigned to another individual in these circumstances.  Finally, "Morgan & Morgan" is not an individual; a specific attorney within the firm must be appointed as the representative.  These deficiencies must be corrected if the Veteran still wishes to appoint a representative, and he should have an opportunity to clarify this matter before his Board hearing.  

As noted above, the claims file reveals that the Veteran has submitted a timely notice of disagreement with an August 2016 rating decision.  Where a notice of disagreement has been filed with regard to an issue, and no statement of the case has been issued, the Board is required to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he still wishes to appoint a representative for his appeal.  If he does, provide him with a proper form, and inform him that:
(a) he must be the claimant; he cannot assign (give up) this right to another individual;
(b) if he wishes to appoint an attorney, he must designate a specific attorney, and not just a law firm; 
(c) the form must be properly completed, and signed and dated by the Veteran and the representative.  

2.  Then, furnish the Veteran with an appropriate statement of the case addressing the issues of entitlement to service connection for PTSD and a left wrist disorder.  The Veteran must be informed of his appeal rights and of the actions necessary to perfect an appeal on the issues, which should only be returned to the Board if the appeal is perfected by the submission of a timely substantive appeal.

3.  Schedule the Veteran for a Board videoconference hearing regarding the perfected issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




